UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1372


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

B.C. ENTERPRISES, INCORPORATED,       d/b/a    Aristocrat   Towing;
ARISTOCRAT TOWING, INCORPORATED,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cv-00590-RGD-DEM)


Submitted:   August 18, 2011                  Decided:   August 29, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Lawrence Dumville, Christopher D. Supino, NORRIS, ST. CLAIR &
LOTKIN,    Virginia    Beach,    Virginia,    for    Appellants.
Thomas E. Perez, Assistant Attorney General, Dennis J. Dimsey,
Nathaniel S. Pollock, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      While U.S. Navy Lieutenant Yahya Jaboori was deployed to

Iraq,     B.C.    Enterprises,         Inc.       towed       his    car        from    a   Virginia

apartment complex and sold it without a court order.                                    The United

States sued B.C. Enterprises for violating the Servicemembers’

Civil Relief Act (SCRA), 50 U.S.C. App. § 537, and subsequently

discovered the company had done the same thing to upwards of

twenty     other        individuals         serving          in     the     military.            B.C.

Enterprises moved to substitute the plaintiff, or alternatively,

to dismiss the case for lack of standing.                                 The district court

denied the motion and ruled that the United States had a non-

statutory        right        to     sue     under          the     SCRA         on     behalf       of

servicemembers.           The parties filed cross motions for summary

judgment,    and        the    district       court         granted       the    United      States’

motion as to liability.                    B.C. Enterprises moved for dismissal

again on the grounds that the United States lacked authority to

sue for damages on behalf of servicemembers.                               The district court

denied B.C. Enterprises’ motion and held that “the government

has   a    non-statutory            right    to       sue    under        the    SCRA       which    is

supported        by   its      strong       interest         in     the     national         defense

. . . .”         J.A.    108       (citations         and    quotations          omitted).          The

district     court       certified          an    order       for     interlocutory           appeal

pursuant to 28 U.S.C. § 1292(b).



                                                  2
     This Court initially stayed B.C. Enterprises’ interlocutory

appeal   pending    our   decision   in   Andre   Gordon    v.   Pete’s   Auto

Service of Denbigh, Inc., Case No. 09-2393, 2011 U.S. App. LEXIS

2816 (4th Cir. 2011).          Just before oral argument in Gordon,

Congress amended the SCRA by enacting the Veterans Benefits Act

of 2010, Pub. L. No. 111-275, 124 Stat. 2864, 50 U.S.C. App.

§ 597.     We ordered supplemental briefing in the present case and

now affirm the district court’s ruling.

     This appeal presents a question of law that we review de

novo:    whether the United States can sue for damages under the

SCRA, 50 U.S.C. App. § 537.          “The Servicemembers Civil Relief

Act is part of a long record of congressional concern for the

domestic affairs of those in military service.”                  Gordon, 637

F.3d at 457.       It was enacted “to provide for, strengthen, and

expedite    the    national   defense”    by   protecting    a   variety    of

servicemembers rights so they can “devote their entire energy to

the defense needs of the Nation.”              50 U.S.C. App. § 502(1).

While the law has been “reenacted . . . and expanded the Act

numerous times between 1942 and 2003,” Gordon, 637 F.3d at 458,

the relevant provision presently states that

     A person holding a lien on the property or effects of
     a servicemember may not, during any period of military
     service   of  the   servicemember  and  for  90   days
     thereafter, foreclose or enforce any lien on such
     property or effects without a court order granted
     before foreclosure or enforcement.


                                     3
50 U.S.C. App. § 537(a)(1).          The Veterans Benefits Act of 2010

further amended the SCRA to state that

      The Attorney General may commence a civil action in
      any appropriate district court of the United States
      against any person who --

             (1) engages in a pattern or practice of violating
                 this Act [50 U.S.C. App. §§ 501 et seq.]; or

             (2) engages in a violation of this Act [50 U.S.C.
                 App. §§ 501 et seq.] that raises an issue of
                 significant public importance.

50 U.S.C. App. § 597(a).          This amendment also described a range

of equitable, declaratory, and monetary relief.                 Id. at (b).

      This case involves a straightforward application of Gordon,

which concerned whether the new amendments to the SCRA applied

retroactively.       Gordon held that the amendments did “not alter

the rights, liabilities, or duties of” the litigants and were

“[i]n   essence,      []   a   jurisdictional           change,”     that     “merely

regulate[d]    the    secondary    conduct        of    litigation    and     not   the

underlying primary conduct of the parties.”                 Gordon, 637 F.3d at

461   (citations     and   quotations       omitted).         Therefore,       Gordon

concluded, “[t]he presumption against retroactivity is [] not

triggered and on remand the district court should give effect to

Congress’s latest enactment.”               Id.        Here too, the amendments

apply   to    the    current   litigation,         since    they     simply    effect




                                        4
jurisdiction and recodify the government’s pre-existing right to

sue on behalf of servicemembers. *

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




     *
       As the district court rightly pointed out, our Court has
held that under the SCRA’s precursor, “the interest of the
national government in the proper implementation of its policies
and programs involving the national defense is such as to vest
in it the non-statutory right to maintain this action.” United
States v. Arlington County, 326 F.2d 929, 932-933 (4th Cir.
1964).   Furthermore, the United States has repeatedly enforced
the SCRA and its predecessors in other jurisdictions and none
have held that the United States lacked authority to do so.
See, e.g., Sullivan v. United States, 395 U.S. 169 (1969);
United States v. Commonwealth of Puerto Rico, 478 F.2d 451 (1st
Cir. 1973); United States v. Champaign County, Illinois, 525
F.2d 374 (7th Cir. 1975); United States v. Kansas, 810 F.2d 935
(10th Cir. 1987). Therefore, even without the new amendments to
the SCRA, the United States possessed a non-statutory right to
sue on behalf of servicemembers.


                                 5